DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 21 February 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0247113) in view of Arel et al. (US 10,055,685).

Regarding claim 1, Yang et al. disclose an electronic device, comprising: 
at least one processor (Figure 1(A), 110); and 
a memory (Paragraph [0037]), wherein the memory stores instructions that, when executed, cause the at least one processor to control the electronic device to: 
obtain data to be classified and obtain a feature vector from the data by performing convolution on the data and a plurality of filters using a classification model stored in the memory (Figures 19 and 21 and paragraph [0097]).
Yang et al. fail to teach identify outputs corresponding to subfeatures using a split layer including the subfeatures resulting from splitting the feature vector, and output a class corresponding to the data based on the outputs.
Arel et al. disclose a device to: identify outputs corresponding to subfeatures using a split layer including the subfeatures resulting from splitting the feature vector, and output a class corresponding to the data based on the outputs (Column 8, lines 9-39 explains that the feature vector is split into feature vectors for A and B, respectively, then outputting the class “A” output and the class “B” output [See Figure 1B, outputs are provided from 111 to 116].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the splitting teachings of Arel et al. in the electronic device taught by Yang et al..  The motivation to combine would have been to mitigate forgetting effects that would otherwise take place (See column 8, lines 30-39).

Regarding claim 2, Yang et al. and Arel et al. disclose the electronic device of claim 1, wherein the split layer includes the subfeatures resulting from splitting the feature vector and the feature vector (Arel et al.: Column 8, lines 9-39, the split layer still have subfeatures 1, 2 and 3 resulting from splitting the feature vector and the feature vector.). 

Regarding claim 3, Yang et al. and Arel et al. disclose the electronic device of claim 1, wherein the split layer includes at least some of the subfeatures resulting from splitting the feature vector (Arel et al.: Column 8, lines 9-39, the split layer has subfeatures 1, 2 and 3 resulting from splitting the feature vector).

Regarding claim 4, Yang et al. and Arel et al. disclose the electronic device of claim 1, wherein the number of the outputs corresponds to the number of features included in the split layer, and wherein each of the outputs includes a plurality of values corresponding to the number of candidate classes (Arel et al.: Column 8, lines 9-39, there are two outputs for 2 features, A and B, respectively.).

Regarding claim 6, this claim is rejected under the same rationale as claim 1 [the memory of claim 1 is a non-transitory computer-readable storage medium].

Regarding claim 7, this claim is rejected under the same rationale as claim 2.

Regarding claim 8, this claim is rejected under the same rationale as claim 3.

Regarding claim 9, this claim is rejected under the same rationale as claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0247113) in view of Arel et al. (US 10,055,685) in view of Odaibo et al. (US 2019/0043193).

Regarding claim 5, Yang et al. and Arel et al. disclose the electronic device of claim 1.
Yang et al. and Arel et al. fail to teach wherein the instructions, when executed, cause the at least one processor to control the electronic device, as at least part of obtaining the feature vector from the data, to: identify a plurality of feature map layers by performing convolution, padding, and/or pulling based on sliding each of the plurality of filters for the data and/or a prior layer and obtain the feature vector by converting a last feature map layer of the plurality of feature map layers into a single layer.
Odaibo et al. disclose a device to: identify a plurality of feature map layers by performing convolution, padding, and/or pulling based on sliding each of the plurality of filters for the data and/or a prior layer (Paragraph [0042], convolution is performed based on “sliding” a filter [distinct filter] to identify a plurality of feature map layers.) and obtain the feature vector by converting a last feature map layer of the plurality of feature map layers into a single layer (Figure 3, a last feature map layer 360 is converted into a single layer 370.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Yang et al. and Arel et al. performs the same function as it does separately of obtaining the feature vector from the data, and Odaibo et al. performs the same function as it does separately of performing convolution, padding, and/or pulling based on sliding each of a plurality of filters for the data and/or a prior layer and obtain the feature vector by converting a last feature map layer of the plurality of feature map layers into a single layer.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in at least part of obtaining the feature vector from the data, to: identify a plurality of feature map layers by performing convolution, padding, and/or pulling based on sliding each of the plurality of filters for the data and/or a prior layer and obtain the feature vector by converting a last feature map layer of the plurality of feature map layers into a single layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, this claim is rejected under the same rationale as claim 5.

Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0247113) in view of Arel et al. (US 10,055,685) in view of Kim et al. (US 10,049,323).

Regarding claim 11, please refer to the rejection of claim 1, and furthermore Arel et al. also disclose obtaining data for learning (Column 2, lines 40-67).
Yang et al. and Arel et al. fail to teach adjusting at least one parameter of the classification model based on a loss based on labeling information associated with the data for learning and the outputs.
Kim et al. disclose of adjusting at least one parameter based on a loss based on information associated with data for learning and outputs (Column 12, line 63 to column 13).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the loss teachings of Kim et al. in the learning taught by the combination of Yang et al. and Arel et al. such that at least one parameter of the classification model is adjusted based on a loss based on the labeling information associated with data for learning and outputs.  The motivation to combine would have been to adjust the weights to better fit the provided data, thus improving the learning.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 16, this claim is rejected under the same rationale as claim 11 [the memory of claim 11 is a non-transitory computer-readable storage medium].

Regarding claim 17, this claim is rejected under the same rationale as claim 2.

Regarding claim 18, this claim is rejected under the same rationale as claim 3.

Regarding claim 19, this claim is rejected under the same rationale as claim 4.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0247113) in view of Arel et al. (US 10,055,685) in view of Kim et al. (US 10,049,323) and Odaibo et al. (US 2019/0043193).

Regarding claim 15, this claim is rejected under the same rationale as claim 5.

Regarding claim 20, this claim is rejected under the same rationale as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
30 August 2022